By the Court.
We went sufficiently far in the ease cited, and the principle on which it was determined is not susceptible of extension. The applicant was not deprived, by being bound as a witness, to follow her former mode of obtaining a support. The means through which she had maintained herself during the preceding nine *208months, at the time of the call made on, were not thereby taken from her. M'Fall was a Kentucky trader, who had come to dispose of a cargo -had he gone home and returned to Court, the milage would have amounted to more than the daily allowance. Havanah, where the present applicant wished to go, was not more her place of resi dence, indeed much less so, than New-Orleans.
Claim disallowed.
Young, for the applicant.